          Case 7:17-cv-04481-PMH Document 52 Filed 07/28/20 Page 1 of 2




  UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X

  ERIC BURKE, et al.,
                                                              ORDER
                                  Plaintiffs,
 v.
                                                              20-cv-3742 (PMH)
  BIMBO BAKERIES USA, INC., et al,
                                                              Related Cases: 19-cv-11101 (PMH);
                                    Defendants.               17-cv-4481 (PMH)
 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        The Court is in receipt of Plaintiffs’ letter requesting a pre-motion conference in

anticipation of moving for consolidation (Doc. 68) and Defendants’ response thereto (Doc. 73);

Plaintiffs’ letter requesting a pre-motion conference in anticipation of moving to dismiss

Defendants’ counterclaims and third-party indemnification claims (Doc. 69) and Defendants’

response thereto (Doc. 74); and Defendants’ letter requesting a pre-motion conference in

anticipation of moving to compel discovery (Doc. 70) and Plaintiffs’ response thereto (Doc. 76).

        The Court shall hold an in-person conference on August 20, 2020 at 10:30 a.m. before

Judge Philip M. Halpern United States District Judge, in Courtroom 12D, United States

Courthouse, 500 Pearl Street, New York, New York to discuss the parties’ requests.

        All members of the public, including attorneys, appearing at a Southern District of New

York courthouse must complete a questionnaire and have their temperature taken before being

allowed entry into that courthouse. On the day you are due to arrive at the courthouse, click on the

following weblink https://app.certify.me/SDNYPublic. Follow the instructions and fill out the

questionnaire. If your answers meet the requirements for entry, you will be sent a QR code to be

used at the SDNY entry device at the courthouse entrance.



                                                        1
       Case 7:17-cv-04481-PMH Document 52 Filed 07/28/20 Page 2 of 2




      The Clerk is instructed to terminate ECF No. 70.



                                                         SO ORDERED:

Dated: New York, New York
       July 28, 2020
                                                         ____________________________
                                                         Philip M. Halpern
                                                         United States District Judge




                                              2
